COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: MAX GROSSMAN,                            §                No. 08-18-00141-CV

                        Relator.                  §          AN ORIGINAL PROCEEDING

                                                  §                 IN MANDAMUS

                                             §
                                     ORDER OF RECUSAL

       The Court has determined that it must recuse from the above-styled and numbered cause.

Due to the significant time constraints presented by the case, the Court will notify the Texas

Supreme Court of the recusal order as soon as possible. We will request expedited transfer of the

case to the Second Court of Appeals since two related cases (08-17-00199-CV and 08-17-00200-

CV) were transferred to that court last year and that court is familiar with the underlying facts.

       IT IS SO ORDERED this 14th day of August, 2018.


                                              PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.